735 So. 2d 585 (1999)
Tamesa M. WILLIS, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 98-211.
District Court of Appeal of Florida, Third District.
June 23, 1999.
Tamesa M. Willis, in proper person.
Sandra A. Piligian, for appellee.
Before GODERICH, SHEVIN and SORONDO, JJ.
PER CURIAM.
Tamesa M. Willis appeals from a final administrative order requiring her to reimburse the Department of Children and Family Services [Department] for the overpayment of Aid for Dependent Children [AFDC] benefits and the overissuance of food stamp benefits. We affirm.
In the instant case, Ms. Willis' AFDC and food stamp benefits were overpaid as a result of the Department's error. Ms. Willis argues that because the overpayments were as a result of the Department's error, she should not be required to repay the amounts that were overpaid.
This issue has been directly addressed in Lewis v. State, Department of Health & Rehabilitative Services, 659 So. 2d 1255 (Fla. 4th DCA 1995). In Lewis, as in the present case, AFDC and food stamps benefits were overpaid as a result of the administrative agency's error. The Lewis Court acknowledged that pursuant to the Florida Administrative Code and the Code *586 of Federal Regulations, the agency is required to recoup the overpayments, and that under the circumstances, the doctrine of equitable estoppel was not applicable. Lewis, 659 So.2d at 1256; see also, Story v. State, Dep't of Health & Rehabilitative Servs., Dist. 10, 666 So. 2d 989 (Fla. 4th DCA 1996). As in Lewis, we find that the Department, regardless of its error, correctly found that Ms. Willis must reimburse the Department for the overissuance and overpayment of the benefits.
Although we must affirm the Department's final order, we acknowledge that as a result of the Department's error of which Ms. Willis had no notice, she will now have to repay the Department at a time when she is struggling to provide for her family. We sympathize with Ms. Willis and believe that her frustration with the situation created by the Department is well founded.
Affirmed.